I114th CONGRESS2d SessionH. R. 6148IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Ms. Kaptur (for herself, Mr. Ryan of Ohio, Ms. Fudge, Mr. Quigley, Ms. Slaughter, Mrs. Miller of Michigan, Mr. Murphy of Florida, Mr. Kildee, and Mrs. Beatty) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to require the Administrator of the Environmental Protection Agency to publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for microcystin toxin, and for other purposes. 
1.Deadline for regulations on microcystin toxinSection 1412(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(2)) is amended by adding at the end the following:  (D)Microcystin toxinNotwithstanding any other deadline established in this subsection, not later than 2 years after the date of enactment of this subparagraph, the Administrator shall publish a maximum contaminant level goal and promulgate a national primary drinking water regulation for microcystin toxin.. 
